                            Case 2:13-cv-01319-APG-VCF Document 230 Filed 10/22/19 Page 1 of 3




                       1   Philip Goodhart (Bar No. 5332)                James J. Pisanelli, Esq.
                           PNG@thorndal.com                              Nevada Bar No. 4027
                       2   THORNDAL, ARMSTRONG, DELK                     PISANELLI BICE, PLLC
                           BALKENBUSH & EISINGER                         400 S. 7th Street, Suite 300
                       3   1100 E. Bridger Avenue                        Las Vegas, NV 89101
                           Las Vegas, NV 89101                           Telephone:     (702) 214-2100
                       4   Telephone: 702.366.0622                       Facsimile:     (702) 214-2101
                           Facsimile: 702.366.0327                       Email: jjp@pisanellibice.com
                       5
                           Merril Hirsh (admitted pro hac vice)          R. Jeffrey Layne, Esq. (admitted pro hac vice)
                       6   merril@merrilhirsh.com                        REED SMITH LLP
                           LAW OFFICE OF MERRIL HIRSH PLLC               111 Congress Avenue, Suite 400
                       7   2837 Northampton St., NW                      Austin, TX 78701
                           Washington, D.C. 20015                        Telephone:    (512) 623-1801
                       8   Telephone: 202.448.9020                       Facsimile:    (512) 623-1802
                                                                         Email: jlayne@reedsmith.com
                       9   Frederick J. Morgan (pro hac vice)
                           rmorgan@morganverkamp.com                     Attorneys for Defendants HealthSouth Corp.
                      10   Jennifer M. Verkamp (pro hac vice)            And HealthSouth of Henderson, Inc.
                           jverkamp@morganverkamp.com
                      11   Sonya A. Rao (pro hac vice)                   Jack W. Selden
                           sonya.rao@morganverkamp.com                   (admitted pro hac vice)
MORGAN VERKAMP, LLC




                      12   Ian M. Doig (pro hac vice)                    1819 Fifth Avenue North
                           ian.doig@morganverkamp.com                    Birmingham, AL 35203
                      13   MORGAN VERKAMP LLC                            Kimberly B. Martin
                           35 East Seventh Street, Suite 600             (admitted pro hac vice)
                      14   Cincinnati, OH 45202                          BRADLEY ARANT BOLT CUMMINGS LLP
                           Telephone: 513.651.4400                       200 Clinton Avenue West, Suite 900
                      15   Facsimile: 513.651.4405                       Huntsville, AL 35801
                      16   Attorneys for Plaintiff-Relator Joshua Luke   Attorneys for Defendant Kenneth Bowman
                      17
                                                       UNITED STATES DISTRICT COURT
                      18                                    DISTRICT OF NEVADA
                      19

                      20
                           UNITED STATES OF AMERICA, ex rel.,                Case No.: 2:13-cv-01319-APG-VCF
                      21   Joshua Luke,

                      22                 Plaintiff,                          JOINT STATUS REPORT ON
                           v.                                                SETTLEMENT PURSUANT TO
                      23                                                     COURT ORDER SUSPENDING
                           HEALTHSOUTH CORPORATION,                          DISCOVERY DEADLINES
                      24
                           HEALTHSOUTH OF HENDERSON, INC. and
                      25   KENNETH BOWMAN,

                      26                 Defendants.
                      27

                      28

                                                                         1
                            Case 2:13-cv-01319-APG-VCF Document 230 Filed 10/22/19 Page 2 of 3




                       1         Pursuant to the September 25, 2019 Order of the Court (Doc. 229; the “September Status

                       2 Order”), Relator Joshua Luke (“Relator”), Defendants HealthSouth Corporation and HealthSouth of

                       3 Henderson (collectively, “HealthSouth”), and Defendant Kenneth Bowman (“Bowman”),

                       4 collectively the “Parties,” hereby submit this joint status report regarding the Parties’ ongoing

                       5 settlement discussions with the United States Government (the “Government”):

                       6         1.      On August 13, 2019, the Parties, along with the Government, participated in

                       7 settlement discussions, which resulted in a tentative agreement to settle this matter. In light of the

                       8 tentative agreement, the Court has extended the case deadlines pending the drafting and execution of

                       9 a settlement agreement. See Docs. 225, 226, 229.

                      10         2.      The September Status Order required the Parties to file a status report describing the

                      11 above-referenced settlement discussions by October 22, 2019.
MORGAN VERKAMP, LLC




                      12         3.      Since the Court issued the September Status Order, the Parties and the Government

                      13 have participated in numerous communications by telephone and email regarding the settlement

                      14 agreement. These communications have resulted in the Parties and the Government finalizing a

                      15 settlement agreement.

                      16         4.      The Parties have all signed the aforementioned settlement agreement. The

                      17 Government is awaiting a signature from a representative of the United States Department of Health

                      18 and Human Services, Office of Counsel to the Inspector General (“HHS OIG”). Counsel for the

                      19 Government has indicated that the signature from HHS OIG is expected shortly.

                      20         5.      Once the signature from HHS OIG is obtained, the settlement agreement will be fully

                      21 executed. Once the agreement is executed, the Government has notified the Parties that it intends to

                      22 move to intervene in this case for purposes of settlement of this matter.

                      23

                      24

                      25

                      26

                      27

                      28

                                                                             2
                            Case 2:13-cv-01319-APG-VCF Document 230 Filed 10/22/19 Page 3 of 3




                       1                                       Respectfully submitted,
                       2   DATED this 22nd day of October, 2019.                DATED this 22nd day of October, 2019.
                       3   THORNDAL, ARMSTRONG, DELK,                           PISANELLI BICE, PLLC
                           BALKENBUSH & EISINGER
                       4                                                        /s/ James Pisanelli      __________________
                           /s/ Philip Goodhart____________________              JAMES J. PISANELLI, ESQ.
                       5   PHILIP GOODHART, ESQ.                                Nevada Bar No. 4027
                           Nevada Bar No. 5332                                  400 S. 7th Street, Suite 300
                       6   1100 E. Bridger Avenue                               Las Vegas, NV 89101
                           Las Vegas, NV 89101
                       7                                                        REED SMITH LLP
                           LAW OFFICE OF MERRIL HIRSH PLLC
                       8                                                        /s/ R. Jeffrey Lane    __________________
                           /s/ Merril Hirsh_______________________              R. JEFFREY LANE, ESQ.
                       9   MERRIL HIRSH, ESQ.                                   (admitted pro hac vice)
                           (admitted pro hac vice)                              111 Congress Avenue, Suite 400
                      10   2837 Northampton St., NW                             Austin, TX 78701
                           Washington, D.C. 20015                               LESLEY REYNOLDS
                      11                                                        1301 K Street, N.W.
                           MORGAN VERKAMP LLC                                   Suite 1000-East Tower
MORGAN VERKAMP, LLC




                      12                                                        Washington, DC 20005
                           /s/ Sonya A. Rao_______________________              JAMES L. SANDERS
                      13   FREDERICK M. MORGAN, JR.                             355 South Grand Avenue, Suite 2900
                           (admitted pro hac vice)                              Los Angeles, CA 90071
                      14   SONYA A. RAO                                         Attorneys for Defendants HealthSouth Corp.
                           (admitted pro hac vice)                              and HealthSouth of Henderson, Inc.
                      15   IAN DOIG
                           (admitted pro hac vice)                              BRADLEY ARANT BOULT CUMMINGS
                      16   35 East Seventh St., Suite 600                       LLP
                           Cincinnati, OH 45202
                      17
                                                                                /s/ Kimberly B. Martin_________________
                           Attorneys for Relator Joshua Luke                    JACK W. SELDEN
                      18
                                                                                (admitted pro hac vice)
                      19                                                        1819 Fifth Avenue North
                                                                                Birmingham, AL 35203
                      20                                                        KIMBERLY BESSIERE MARTIN
                                                                                (admitted pro hac vice)
                      21                                                        200 Clinton Avenue West, Suite 900
                                                                                Huntsville, AL 35801
                      22
                                                                                Attorneys for Defendant Kenneth Bowman
                      23

                      24                                    CERTIFICATE OF SERVICE
                      25        I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system
                      26 and served on all counsel of record on 22nd day of October, 2019.

                      27                                               /s/ Sonya A. Rao_____________________
                                                                       Sonya A. Rao
                      28                                               Attorney for plaintiff-relator Joshua Luke

                                                                            3
